Citation Nr: 1026013	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back condition, to 
include as secondary to service-connected left knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 
1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2005, the Veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of the hearing is of 
record.  

In September 2006, the Veteran requested a travel board hearing.  
On the date of the scheduled hearing in November 2006, he 
requested that the hearing be rescheduled due to a death in his 
family.  The Veteran then attended an informal conference at the 
RO in December 2006.  In a February 2008 statement, his 
representative argued that the request for a travel board hearing 
had never been withdrawn and a new hearing was scheduled for 
April 2008.  The Veteran failed to appear for the April 2008 
hearing and has not provided good cause for his non-attendance.  
He has also not requested that the hearing be rescheduled.  Thus, 
his request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.702 (d) (2009).

In March 2009, the Board remanded the case for further action by 
the originating agency.  The case has returned to the Board for 
further appellate action.


FINDING OF FACT

A chronic low back condition was not incurred during service, 
initially manifested years after service, and is not 
etiologically related to active duty service or a service-
connected disease or injury.



CONCLUSION OF LAW

A chronic low back condition was not incurred or aggravated 
during service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that service connection is warranted for a 
current low back condition as it was incurred secondary to a 
service-connected left knee injury.  Alternatively, the Veteran 
contends that service connection is warranted for his back 
disability on a direct basis as due to active duty service.  

Turning first to whether service connection is warranted on a 
direct basis, the applicable statutes and regulations provide 
that service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For Veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
diseases, such as arthritis, are presumed to have been incurred 
in service if such manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a). 

The record contains some evidence that the claimed low back 
disability pre-existed active duty service.  A Veteran who served 
during a period of war is presumed to be in sound condition when 
enrolled for service, except for any defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are 
recorded in examination reports are to be considered as 
"noted."  38 C.F.R. § 3.304(b).  The presumption of soundness 
can be rebutted if clear and unmistakable evidence demonstrates 
that the disease or injury existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-service X-ray report, dated from April 1967, more than two 
years before the Veteran's enlistment into service, notes a 
history of back injuries and suggests some early narrowing of the 
spine.   Additionally, during the October 1969 enlistment 
examination, the Veteran complained of a backache and reported a 
history of a back injury when he was 15 years old that resulted 
in a rib fracture.  He also used a metal back brace.  The 
Veteran's spine was normal upon physical examination, and no 
diagnosis of a current lumbar spine disability was made.  
Although the Veteran reported a history of back injury at 
enlistment and complained of a current backache, his own account 
of a pre-existing disability does not, in and of itself, rebut 
the presumption of sound condition.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 
(1995).  Similarly, the Veteran was not diagnosed with a lumbar 
spine condition following the pre-service April 1967 X-ray 
report.  The X-ray only suggested some early spinal narrowing, 
and the reviewing physician noted that he would like some 
clinical correlation of the X-ray indications.  The Board must 
therefore find that a low back condition did not pre-exist 
service.  The presumption of soundness is not rebutted and the 
Board will consider the Veteran's claim as one for direct service 
connection, rather than one based on aggravation.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Service treatment records indicate that the Veteran was treated 
for complaints pertaining to his lumbar spine on several 
occasions.  In November 1969, he complained of a history of low 
back pain and spondylosis that was confirmed by X-ray.  In April 
and May 1970, he was treated for muscle strains to the low back 
and reported a prior history of trauma to his back.  His spine 
was normal at the separation examination in September 1971, and 
he reported no complaints related to his low back.  

The post-service evidence establishes a current disability of the 
lumbar spine as the Veteran was diagnosed with degenerative joint 
disease with disc protrusion at the October 2007 VA examination.  
In addition, service records document treatment for back 
complaints.  Thus, two of the three elements necessary for 
service connection-current disability and an in-service injury-
are shown.

The Veteran, however, has not reported a continuity of 
symptomatology since service.  The history he has provided is to 
the effect that his back pain developed many years after service 
and is related to a service-connected left knee injury.  
Furthermore, although the Veteran was treated for back complaints 
during service and spondylosis was confirmed by X-ray in November 
1969, his back was normal at separation in September 1961 and 
there are no post-service complaints or treatment for a lumbar 
spine condition until October 1990, when the Veteran was involved 
in a motor vehicle accident and injured his back.  X-rays 
performed in November 1990 showed degenerative disc disease, and 
the post-service record contains no findings or diagnoses of 
spondylosis.  The absence of any clinical evidence for decades 
after service weighs the evidence against a finding that the 
Veteran's current lumbar spine condition was present in service 
or in the year immediately after service.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).
There is also no competent evidence demonstrating that the 
Veteran's degenerative joint disease, i.e. arthritis, manifested 
to a compensable degree in service or during the presumptive 
period after service.

There is also no competent medical evidence of a nexus between 
the Veteran's current disability and his active duty service.  
None of his treating physicians have opined that his lumbar spine 
disability is due to service, and the Veteran has never alleged a 
link between active duty service and his current disability.  

In sum, the post-service medical evidence of record shows that 
the first evidence of the Veteran's claimed disability was more 
than 20 years after his separation from active duty service.  In 
addition, there is no competent evidence that the Veteran's 
degenerative joint disease and degenerative disc disease are 
related to his active duty service.  The Board therefore 
concludes that the evidence is against a nexus between the 
Veteran's claimed disability and his active duty service and 
service connection on a direct basis is not warranted.  

Turning to the Veteran's contentions regarding service connection 
on a secondary basis, service connection is also provided for a 
disability which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has held that service connection can be granted under 38 
C.F.R. § 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to incorporate the holding in 
Allen with additional requirements that there be medical evidence 
created prior to the claimed aggravation showing the baseline of 
the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) 
(2009).  The new regulation imposes additional burdens and could 
have retroactive effects.  Hence, the Board will apply the old 
version of the regulation.  See Princess Cruises v. United 
States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 
511 F.3d 1147 (Fed. Cir. 2008).

Although the Veteran contends that a low back disability 
developed secondary to his left knee injury, the evidence of 
record weighs against a finding of service connection on a 
secondary basis.  The Veteran was provided a VA examination of 
his lumbar spine in October 2007, and the examiner diagnosed 
degenerative joint disease and a disc protrusion.  After 
reviewing the complete claims file, the examiner provided an 
opinion against the claim and found that the Veteran's current 
back disability was not due to his left knee injury, but was 
instead more likely related to his post-service motor vehicle 
accident.  

The Board has considered the statements and testimony of the 
Veteran linking his low back condition to his service-connected 
left knee injury.  Although the Veteran is competent to report 
observable symptoms, such as back pain, his opinion as to the 
cause of the symptoms simply cannot be accepted as competent 
evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 
(Fed. Cir. 2006).  His lay statements are therefore outweighed by 
the competent medical evidence of record, including the October 
2007 opinion of the VA examiner.  

The weight of the competent evidence of record preponderates 
against a finding that the Veteran's chronic low back condition 
was caused or aggravated by his service-connected left knee 
injury.  As service connection is also not warranted for the 
claimed disability on a direct basis, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 defines VA's duty to 
assist a Veteran in the development of a claim.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Here, notice fulfilling the requirements 
of 38 C.F.R. § 3.159(b) as to direct service connection was 
issued to the Veteran in a March 2005 letter.  He also received 
notice regarding the disability-rating and effective-date 
elements of the claim in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
notice of the Dingess elements was provided after the initial 
adjudication of the claim, the timing deficiency was remedied by 
the issuance of VCAA notice followed by readjudication of the 
claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
The claim was most recently readjudicated in the May 2010 SSOC.  

The Veteran has also not received VCAA notice with respect to his 
claim for secondary service connection.  The Veteran has not 
alleged any prejudice resulting from the lack of notice on the 
secondary service connection element of the claim.  Prejudicial 
error occurs in the context of VCAA notice only when such error 
affects "the essential fairness of an adjudication" or "has 
the natural effect of producing prejudice."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally 
identify "with considerable specificity": (1) how the VCAA 
notice was defective; (2) what evidence the appellant would have 
provided or requested that VA obtain had VA fulfilled its notice 
obligations; and (3) how the lack of notice and evidence affected 
the essential fairness of the adjudication.  Id; see also 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party 
alleging defective VCAA notice has the burden of showing how the 
defective notice was harmful).  Moreover, the record contains 
evidence of actual knowledge on the part of the Veteran.  

The Veteran has contended that his low back disability is due to 
a service-connected left knee injury.  In his November 2004 
service connection claim and September 2005 notice of 
disagreement, he contended that his low back was incurred as a 
result of a left knee injury, and in the September 2006 
substantive appeal, he specifically argued that his low back 
disability developed due to an altered gait caused by his left 
knee.  He has therefore demonstrated actual knowledge of the 
requirements for establishing service connection on a secondary 
basis and the lack of such notification did not result in 
prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has obtained available records of 
treatment reported by the Veteran, including service and private 
medical records.  He testified in December 2005 that he has not 
received any treatment for the claimed disability at any VA 
facilities.  VA has also attempted to procure additional records 
of his private treatment, but October 2004 and March 2005 
responses from his physicians indicates that the records were not 
available.  

The Veteran was provided a VA examination of his back in October 
2007.  The opportunity for an additional VA examination was 
afforded in April 2009 in response to the Board's March 2009 
remand.  The Veteran failed to appear for the scheduled VA 
examination and has made no attempt to contact VA to request that 
the examination be rescheduled, nor has he alleged good cause for 
his failure to appear.  The March 2009 remand informed him of the 
reasons why the examination was necessary and notice of the 
examination was mailed to his address of record several weeks 
before the scheduled date of examination.  When a claimant fails 
without good cause to report for a necessary examination 
scheduled in conjunction with an original compensation claim, the 
claim shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a), (b) (2009).  The Veteran failed to report for his 
scheduled VA examination and has not alleged good cause for his 
absence.  The Board has thus adjudicated this appeal based on the 
evidence of record.


ORDER

Service connection for a low back condition is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


